Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations "the diols having 4 to 10 carbon atoms” in line 2 of claims 19.  There is insufficient antecedent basis for this limitation in the claim.
Reference back to components of claim 15 that have been removed through the recent amendments raises ambiguity as to what claim elements are being further defined by the limits of these claims.  In addition to the lack of antecedent basis pointed to above, claims 19 and 20 refer to claim elements in a manner as previously defined by claim 15 prior to recent amendments, and it can not be definitively determined how these claims are intended to be further defining of claim 15 from which they ultimately depend through the language that is not consistent with the language of claim 15 that now stands amended.
Appropriate correction is required.
Owing to the use of the term “when” in claim 19 and no other language in claims 19 or 20 that indicates required selection of the “mixture” alternative of claim 15, claims 19 and 20 have been treated as further defining an alternative, therefore not required, embodiment of claim 15 from which they ultimately depend.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 fails to further limit the subject matter of the claim upon which it depends in that it recites the selection of diols that extend beyond the selections of diols defined by claim 15 from which it ultimately depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-17 and 19-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Daschlein et al.(WO 2015/052265){hereon reference will be made to the English equivalent US 2016/0297943}.
Daschlein et al. discloses preparations of expanded, closed-cell, thermoplastic polyurethane beads prepared from isocyanates, polyols and chain extenders, including an indication for the particular selection of 1,6 hexanediol (paragraphs [0018],[0064]-[0070]). Cell sizes and bead lengths as claimed (claims 21 & 22) are disclosed (paragraph [0034]). Daschlein et al. discloses formation of the thermoplastic polyurethane materials, impregnation with blowing agent, extrusion/cutting to form beads, and expansion through depressurization at temperatures as claimed (paragraphs [0018]-[0053]). Though Daschlein et al. does not particularly express that its beads are molded and fused in the manner as expressed by claim 27, such an operation is disclosed and the means known to those of skill in the art.  Accordingly, it is seen that heat operations as claimed would have been the most readily envisioned means of achieving such fusion between these meltable materials.   Daschlein et al. is concerned with the formation of articles as defined by claim 28 (paragraph [0002]).  
Though Daschlein et al. does not particularly express possession of hard phase fractions as defined by applicants’ claims, difference is not seen to be evident based on the physical make-up of the materials described (paragraphs [0018],[0064]-[0070], [0077] and Examples). Accordingly, owing to the closeness of the material make-ups of the preparations disclosed by Daschlein et al., it is held that the defined balances of hard to soft phase fractions as claimed are inherently met by Daschlein et al.   

The following rejection is held/maintained as an alternative to the above rejection under 35USC102:
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daschlein et al.(WO 2015/052265){hereon reference will be made to the English equivalent US 2016/0297943}.
Daschlein et al. discloses preparations of expanded, closed-cell, thermoplastic polyurethane beads prepared from isocyanates, polyols and chain extenders having chain lengths as claimed and included in amounts as set forth by claims (paragraphs [0018],[0064]-[0070]). Singular selections and mixtures (Note: claims 19 & 20) of the chain extenders as claimed are disclosed (paragraph [0070]). Cell sizes and bead lengths as claimed (claims 21 & 22) are disclosed (paragraph [0034]). Daschlein et al. discloses formation of the thermoplastic polyurethane materials, impregnation with blowing agent, extrusion/cutting to form beads, and expansion through depressurization at temperatures as claimed (paragraphs [0018]-[0053]). Though Daschlein et al. does not particularly express that its beads are molded and fused in the manner as expressed by claim 27, such an operation is disclosed and the means known to those of skill in the art.  Accordingly, it is seen that heat operations as claimed would have been the most readily envisioned means of achieving such fusion between these meltable materials.   Daschlein et al. is concerned with the formation of articles as defined by claim 28 (paragraph [0002]).  
Daschlein et al. differs from applicants’ claims in that balances of hard to soft phase fractions as claimed are not particularly disclosed by Daschlein et al.   However, Daschlein et al. does offer selection of and variation in the amounts of the critical chain extender, isocyanate and other starting materials in forming the preparations of their disclosure (see paragraphs [0065]-[0070] & [0077]-[0079]) for purposes of obtaining products of varied hardness.  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the selections of reactant materials provided for by Daschlein et al., particularly selections of chain extenders, isocyanates and polyols, and relative proportions provided for by Daschlein et al. in forming the preparations of Daschlein et al. for the purpose of varying the hardness of the products obtained in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. In this regard, too, operation within the selections of reactant materials provided for by Daschlein et al., particularly selections of chain extenders, isocyanates and polyols, and relative proportions provided for by Daschlein et al. in forming the preparations of Daschlein et al. for the purpose of varying the hardness of the products obtained in order to arrive at the closely associated hard phase fraction values as defined by applicants’ claims would have also been obvious in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered. However, they are unpersuasive. 
The following previous arguments are maintained to still be applicable:
The hard phase fraction, as now defined by the claims, is addressed in the body of the rejection above.  Sufficient provisioning is provided for through the teachings and fair suggestions of Daschlein et al. in order to arrive at the products and processes as defined by applicants’ claims.  Such is made evident, based on the preponderant evidence of record, through the provided for teachings and fair suggestions of Daschlein et al. regarding the variation of relevant material and proportional selections of critical elements to the particular achievement of the end of varying the closely associated hardness values in products obtained.    
As to applicants’ arguments concerning the critical chain extender component(s) of the instant concern, including the limitations of claim 18, it is held that all of the fully considered teachings and fair suggestions of Daschlein et al. can not be ignored in favor of just the examples of its disclosure.  Paragraph [0070] of Daschlein et al. makes clear that selections of chain extenders as defined by and/or in close overlap with those of the claims are provided for by its disclosure, which include for singular selections as dictated by applicants’ claim 18.  Accordingly, distinction based on chain extender selection and/or the number of selection is not seen evident in the patentable sense.
As to applicants’ arguments concerning results, the following are held to apply:
Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.

Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims. Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature. Additionally, applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.

As to applicants’ latest arguments on reply, patentably distinguishable difference is not made evident through applicants’ latest amendments.  Applicants do not point to where patentable distinction is evident through limitation in the claims, and such distinction is not seen.
As to applicants’ assertions regarding showings of new or unexpected results, it is held and maintained that showings of new or unexpected results must necessarily be reflective of the scope of the claims for which protection is sought. The current showings of results are not reflective of the ranges of material selections and amounts that are encompassed by the limitations of the claims.  Applicants’ remarks on reply have not demonstrated how the current showings of record are commensurate in scope with the scope of the claims as they currently stand defined, nor is it seen, based on the current preponderant evidence, that such a required showing has been made evident on the record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765